In an action to recover damages for personal injuries and wrongful death, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered July 24, 1974, after a trial on the issue of liability only, which is in favor of defendants, upon the trial court’s (1) dismissal of the complaint as to defendants Concrete Construction Corp. and Standard Structural Steel, Inc., at the close of plaintiff’s case and (2) granting of a motion to set aside the jury verdict against defendant Joseph P. Blitz, Inc., and to dismiss the complaint as to said defendant. The third-party defendants appeal from such portions of the said judgment as, according to the judgment, are to be operative "in the event the jury verdict is reinstated by the Appellate Court.” Judgment affirmed, without costs. The jury’s verdict was properly set aside and the complaint properly dismissed. Consequently, all of the other issues raised on these appeals have been rendered academic. Martuscello, Acting P. J., Latham, Cohalan, Christ and Munder, JJ., concur.